      Case 3:19-cv-03074-WHA Document 29 Filed 08/05/19 Page 1 of 5


 1   THEODORE J. BOUTROUS JR. (SBN 132099)
     tboutrous@gibsondunn.com
 2   RICHARD J. DOREN (SBN 124666)
     rdoren@gibsondunn.com
 3   DANIEL G. SWANSON (SBN 116556)
     dswanson@gibsondunn.com
 4   MELISSA PHAN (SBN 266880)
     mphan@gibsondunn.com
 5   GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue
 6   Los Angeles, CA 90071-3197
     Telephone: 213.229.7000
 7   Facsimile: 213.229.7520

 8   CYNTHIA E. RICHMAN (D.C. Bar No. 492089; appearance pro hac vice)
     crichman@gibsondunn.com
 9   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
10   Washington, DC 20036-5306
     Telephone: 202.955.8234
11   Facsimile: 202.530.9691

12   Attorneys for Defendant APPLE INC.

13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                     SAN FRANCISCO DIVISION
16

17   DONALD R. CAMERON, a California                CASE NO. 3:19-cv-03074-WHA
     resident; and PURE SWEAT
18   BASKETBALL, INC., an Illinois
     corporation, on behalf of themselves and all   STIPULATION FOR EXTENSION OF TIME
19   others similarly situated,                     FOR DEFENDANT APPLE INC. TO
                                                    ANSWER OR OTHERWISE RESPOND TO
20                     Plaintiffs,                  COMPLAINT PURSUANT TO CIVIL
                                                    LOCAL RULE 6-1(a)
21          v.
                                                    The Honorable William Alsup
22   APPLE INC., a California corporation,

23                     Defendant.

24

25

26

27

28

                                                         STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                            ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                               CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 29 Filed 08/05/19 Page 2 of 5


 1             Plaintiffs Donald R. Cameron and Pure Sweat Basketball, Inc. (“Plaintiffs”) and Defendant

 2   Apple Inc. (“Apple”), through their respective attorneys of record herein and without waiving any

 3   rights, claims, or defenses they have in this action, enter into this Stipulation pursuant to Civil Local

 4   Rule 6-1(a), with reference to the following circumstances:

 5             WHEREAS, Plaintiffs filed their Complaint on June 4, 2019;

 6             WHEREAS, Apple was served with the Complaint on June 13, 2019;

 7             WHEREAS, Apple believes that this case is “related” to In re Apple iPhone Antitrust

 8   Litigation, No. 4:11-cv-06714-YGR (N.D. Cal.) (“Pepper”), which is pending before Judge

 9   Gonzalez Rogers. On June 21, 2019, Apple filed in Pepper an Administrative Motion to Consider

10   Whether Cases Should Be Related;

11             WHEREAS, the Cameron and Pepper plaintiffs disagree with Apple’s position and filed

12   their oppositions to Apple’s motion on June 25, 2019 and June 26, 2019, respectively;

13             WHEREAS, on June 27, 2019, Judge Gonzalez Rogers issued an Order Allowing

14   Additional Submissions Regarding Pending Motion to Relate, expressing that “the Court is inclined

15   to grant [Apple’s] motion” to relate this case to the Pepper case and ordered “supplemental

16   briefing” due by July 8, 2019, see Dkt. 150, Pepper, 4:11-cv-06714-YGR;

17             WHEREAS, on July 22, 2019, Apple also filed in Pepper an Administrative Motion to

18   Consider Whether Case Should Be Related, seeking to relate Sermons v. Apple Inc., No. 3:19-CV-

19   03796-WHA (N.D. Cal.) (“Sermons”) to Pepper;

20             WHEREAS, Pepper and Sermons plaintiffs disagree with Apple’s position and filed their

21   oppositions to Apple’s motion on July 26, 2019;

22             WHEREAS, Judge Gonzalez Rogers has yet to rule on Apple’s June 21, 2019 and July 22,

23   2019 motions;

24             WHEREAS, Judge Gonzalez Rogers’s “weekly court calendar schedule” indicates that the

25   “following dates are unavailable”: Monday, July 22, 2019 through Thursday, July 25, 2019, and

26   Friday,        July      26,      2019        through       Monday          August        12,        2019

27   (https://www.cand.uscourts.gov/CEO/cfd.aspx?7145);

28             WHEREAS, the parties previously agreed at Apple’s request to extend Apple’s time to

                                                                 STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                         1          ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                       CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 29 Filed 08/05/19 Page 3 of 5


 1   respond to the Complaint to August 12, 2019;

 2            WHEREAS, the parties have met and conferred by telephone, and agree at Apple’s request

 3   to further extend Apple’s time to respond to the Complaint to September 12, 2019;

 4            WHEREAS, Apple agrees that it will respond to Plaintiffs’ Complaint before responding to

 5   any such substantially similar application developer Complaint, unless otherwise ordered by the

 6   Court;

 7            WHEREAS, this extension will not alter or otherwise impact the date of any event or any

 8   deadline already fixed by Court order;

 9            THEREFORE, the parties, through their counsel, hereby stipulate as follows:

10            1.     Apple’s deadline to respond to the Complaint is September 12, 2019.

11            2.     Apple shall not respond to any application developer complaint that is substantially

12   similar to Plaintiffs’ Complaint before responding to Plaintiffs’ Complaint, unless otherwise

13   ordered by the Court.

14

15            IT IS SO STIPULATED.

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                              STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                       2         ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                    CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 29 Filed 08/05/19 Page 4 of 5


 1   Dated: August 5, 2019                     Respectfully submitted,

 2                                     GIBSON, DUNN & CRUTCHER LLP
                                          Theodore J. Boutrous Jr.
 3                                        Richard J. Doren
                                          Daniel G. Swanson
 4                                        Cynthia E. Richman
                                          Melissa Phan
 5
                                       By: /s/ Richard J. Doren
 6                                        Richard J. Doren
                                          333 South Grand Avenue
 7                                        Los Angeles, CA 90071-3197
                                          Telephone: 213.229.7000
 8
                                       Attorneys for Defendant Apple Inc.
 9

10

11   Dated: August 5, 2019             HAGENS BERMAN SOBOL SHAPIRO LLP
                                         Steve W. Berman
12                                       Robert F. Lopez
                                         Shana E. Scarlett
13
                                       By: /s/ Steve W. Berman
14                                        Steve W. Berman
                                          1301 Second Avenue, Suite 2000
15                                        Seattle, WA 98101
                                          Telephone: 206.623.7292
16

17                                     Attorneys for Plaintiffs Donald R. Cameron and
                                                   Pure Sweat Basketball, Inc.
18

19

20

21

22

23

24

25

26

27

28


                                                  STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                           3         ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                        CASE NO. 3:19-cv-03074-WHA
      Case 3:19-cv-03074-WHA Document 29 Filed 08/05/19 Page 5 of 5


 1                                ECF SIGNATURE ATTESTATION
 2          In accordance with Local Rule 5-1, the filer of this document hereby attests that the
 3   concurrence of the filing of this document has been obtained from the other signatories hereto.
 4

 5   Dated: August 5, 2019                                GIBSON, DUNN & CRUTCHER LLP
 6                                                By: /s/ Richard J. Doren
                                                     Richard J. Doren
 7
                                                  Attorney for Defendant Apple Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                             STIPULATION FOR EXTENSION OF TIME FOR APPLE TO
                                                      4         ANSWER OR OTHERWISE RESPOND TO COMPLAINT
                                                                                   CASE NO. 3:19-cv-03074-WHA
